Citation Nr: 1641711	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  11-09 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include major depressive disorder and generalized anxiety disorder.

3.  Entitlement to an effective date prior to June 27, 2008, for the grant of a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Katie L. Ambler, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1974 to October 1978.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and August 2010 and November 2015 rating decisions by the VA RO in St. Louis Missouri.  The Board remanded the issues of entitlement to service connection for PTSD and entitlement to service connection for an acquired psychiatric disability other than PTSD in July 2014.

The Veteran was afforded a hearing at the RO in November 2012 and a videoconference hearing before the undersigned Veterans Law Judge of the Board in September 2013.  Transcripts for both hearings are of record.

In the July 2014 remand, the Board also remanded the issues of entitlement to service connection for bilateral knee and bilateral hip disorders and entitlement to a TDIU.  In the November 2015 rating decision, the RO granted the Veteran entitlement to service connection for degenerative joint disease of the bilateral hips, degenerative arthritis of the right knee, degenerative joint disease of the left knee, and peripheral neuropathy of the bilateral lower extremities.  The RO also granted the Veteran entitlement to a TDIU from June 27, 2008.  As this represents a total grant of the benefits sought on appeal with respect to those issues, they are not before the Board at this time.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The record reflects that the Veteran has been diagnosed with psychiatric disabilities other than those he has specifically claimed to be service connected.  Therefore, the Board has recharacterized the issues on appeal to include psychiatric disabilities other than PTSD and depression, as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The Board notes that additional evidence was associated with the record following issuance of the supplemental statement of the case, and that the Veteran did not waive agency of original jurisdiction (AOJ) consideration of the additional evidence.  See 38 C.F.R. § 20.1304 (2015).  However, the actions taken herein are not prejudicial to the Veteran.  Therefore, the Veteran is not prejudiced by the Board's consideration of the additional evidence in the first instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The issue of entitlement to an effective date prior to June 27, 2008, for the grant of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the (AOJ).


FINDINGS OF FACT

1.  The probative evidence of record indicates that the Veteran has been diagnosed with PTSD that is linked to in-service personal assaults that occurred during basic training, and the record includes credible supporting evidence that the in-service personal assaults occurred.

2.  The probative evidence of record indicates that it is at least as likely as not that the Veteran's major depressive disorder and generalized anxiety disorder are etiologically related to his active service.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(5) (2015).

2.  The criteria for entitlement to service connection for major depressive disorder are met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for entitlement to service connection for generalized anxiety disorder are met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this decision, the Board grants entitlement to service connection PTSD, major depressive disorder, and generalized anxiety disorder.  This represents a complete grant of the benefit sought on appeal as to those issues.  Thus, any deficiency in VA's compliance with the notification and assistance requirements as they relate to those issues is deemed to be harmless error, and further discussion of VA's compliance with those duties is not necessary.  See Bernard, 4 Vet. App. 384.


Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  For cases certified to the Board prior to August 4, 2014, such as this case, the diagnosis of PTSD must be in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. § 4.125(a) (2015); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-5).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  38 C.F.R. § 3.304(f)(5).


Analysis

The Veteran contends that he has PTSD due to in-service stressful events.  He has reported two such stressful events.  First, he asserts that, during basic training at Parris Island, he was forced by his drill instructor to finish his own meal and then eat food off of other service members' trays after his drill instructor saw that he did not finish all of his food.  He reports that, during the incident, he was mocked, kicked, hit, and spat upon by other service members.  He has also referred to other instances of personal assaults from fellow service members and his instructors during basic training.  See, e.g., VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD, received in May 2010; August 2014 VA mental disorders examination.  Second, he asserts that while he was assigned to a unit near the Korean Demilitarized Zone (DMZ), the unit was surrounded by protesting Korean civilians, shots were fired, and the unit was ordered to return to base camp.  The Veteran reports, "We were locked and loaded and ready to return fire."  In addition, once his unit returned to camp, a civilian drove toward the soldiers and was fired upon.  See id.  The Veteran has reported these stressful events to his treatment providers, in materials submitted in furtherance of his claim for VA benefits, and during an August 2014 VA mental disorders examination.

Turning to the relevant evidence of record, the VA treatment records and the August 2014 VA mental disorders examination report reflect that the Veteran has been diagnosed with PTSD.  In particular, the August 2014 VA mental disorders examination report provides details as to how the Veteran meets each of the diagnostic criteria for PTSD under the DSM-5.  The VA treatment records include earlier diagnoses of PTSD that would have been made under the DSM-IV.  Therefore, the record shows that the Veteran has a current diagnosis of PTSD under the DSM-IV and DSM-5.

In addition, the August 2014 VA mental disorders examiner opined that the Veteran's PTSD is at least as likely as not caused by or is the result of his military service, to include the in-service personal assaults during basic training.  The Board accepts the August 2014 VA examiner's opinion as it was based on a review of the record, an in-person interview with the Veteran, and an in-person examination of the Veteran.  It is supported by and consistent with the overall record and with the Veteran's interview and examination.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the record also reflects a link, established by competent medical opinion evidence, between the current PTSD and an in-service stressor.  The issue left for consideration, therefore, is whether credible supporting evidence has been presented to show that the claimed in-service stressor occurred.

The Veteran's service treatment records and service personnel records are absent for evidence that the in-service personal assaults occurred, to include evidence of behavior changes following the claimed assaults.  Specifically, the service treatment records reflect that the Veteran sought treatment for physical complaints, such as flu symptoms, leg and foot pain, and a stomach ache.  However, they do not show that the Veteran made any psychiatric complaints or that he was treated for injuries related to personal assaults from other service members.  A September 1978 report of medical examination for separation from active service notes no psychiatric abnormalities.  On a September 1978 report of medical history for separation from active service, the Veteran denied current or past frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.  The Veteran's service personnel records confirm that he had basic training at Parris Island.  However, they do not show reduced markings, demotions, or offences and punishments in temporal proximity to the reported in-service personal assaults that would serve as markers of behavioral changes, as set forth in 38 C.F.R. § 3.304(f)(5).  Nevertheless, the Board notes that the in-service personal assaults reportedly began on the Veteran's second day of basic training.  Therefore, the fact that the Veteran's records do not include markers of behavioral changes is understandable, and does not weigh heavily against the Veteran's credibility as to the matter.

In support of the Veteran's assertions of in-service personal assaults during basic training at Parris Island, the Veteran has submitted several newspaper articles published from 1973 to 1976 that discuss allegations of recruit mistreatment at United States Marine boot camps.  Many of the articles specifically name Parris Island as a boot camp under investigation for such allegations.  One article notes that, during 1975, when the Veteran completed much of his basic training at Parris Island, there were 88 incidents in which drill instructors faced charges of assaulting or harassing recruits at Parris Island.  Another article documents an ex-Parris Island psychiatrist's assertions that physical abuse of recruits occurred regularly at Parris Island when he was stationed there between 1972 and 1974.  The Board notes that the articles are general in nature, and do not pertain specifically to the Veteran's case.  However, the Board concludes that the articles establish that, during the general period during which the Veteran completed his basic training, Parris Island was known to be a harsh environment for recruits and that many who went through basic training at Parris Island reported incidents of abuse at the hands of the drill instructors similar to those the Veteran has reported.

The Veteran has been consistent in his accounts of personal assaults during basic training.  He has reported the assaults in similar fashion to VA treatment providers, in materials submitted in furtherance of his claim for VA benefits, and to the August 2014 VA mental disorders examiner.  The Board has carefully reviewed the record and finds no evidence contradicting the Veteran's accounts.  Furthermore, the Board finds that the newspaper articles submitted by the Veteran constitute credible supporting evidence of the type required for service connection under 38 C.F.R. § 3.304(f), as they are a source other than the Veteran's service records that corroborate the Veteran's account of the stressor incident.  See 38 C.F.R. § 3.304(f)(5).  Thus, the Board concludes that the Veteran's generally credible accounts of personal assault are bolstered by the credible supporting evidence in the newspaper articles, which reflect that Parris Island was known to be an environment in which the sort of personal assaults described by the Veteran could have happened.

As sufficient credible evidence has been presented to show that the Veteran's reported in-service personal assaults during basic training occurred, service connection for PTSD may be granted on the basis of that in-service stressor.  Therefore, the Board need not discuss whether credible supporting evidence has been presented to show that the reported in-service stressors in the Korean DMZ occurred or that service connection may be awarded, for example, under the provisions of 38 C.F.R. § 3.304(f)(3), pertaining to stressors relating to fear of hostile military or terrorist activity.

In summary, the Board finds that the probative evidence of record indicates that the Veteran's PTSD is linked to in-service personal assaults that occurred during basic training, and the record includes credible supporting evidence that the in-service personal assaults occurred.  As such, the criteria for entitlement to service connection for PTSD have been met, and the claim must be granted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304(f); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As to the Veteran's claim for entitlement to service connection for an acquired psychiatric disability other than PTSD, the Board notes that the August 2014 VA mental disorders examiner also diagnosed the Veteran with major depressive disorder and generalized anxiety disorder.  The examiner opined that those disabilities and the Veteran's PTSD "coalesce to exacerbate his symptoms of anxiety and depression.  The symptoms are overlapping and intermingled and this makes it difficult to differentiate the symptoms to each diagnosis."  The examiner further opined that the major depressive disorder and generalized anxiety disorder are at least as likely as not caused by or a result of the Veteran's military service, "per the distressing experiences he indicated being exposed to, while in the military," to include the in-service personal assaults during basic training.  As noted above, the Board finds the Veteran to be generally credible in his report of in-service personal assaults, as he has been consistent in those reports and the reports are supported by the submitted newspaper articles.  The Board accepts the examiner's opinion as probative on the matter because it was based on a review of the record, an in-person interview with the Veteran, and an in-person examination of the Veteran.  It is supported by and consistent with the overall record and with the Veteran's interview and examination.  See Prejean, 13 Vet. App. at 448-9; Nieves-Rodriguez, 22 Vet. App. 295.  Accordingly, the probative evidence of record indicates that it is at least as likely as not that the Veteran's major depressive disorder and generalized anxiety disorder are etiologically related to his active service.  As such, the criteria for entitlement to service connection for major depressive disorder and generalized anxiety disorder have been met, and the claims must be granted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303; see also Gilbert, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for posttraumatic stress disorder is granted.

Entitlement to service connection for major depressive disorder is granted.

Entitlement to service connection for generalized anxiety disorder is granted.


REMAND

In correspondence entitled "Veteran's Brief in Response to 90 Day Letter", received in September 2016, the Veteran's representative notes that the November 2015 rating decision granted the Veteran a TDIU from June 27, 2008, and asserts that the Veteran is entitled to an effective date for the grant of a TDIU of January 24, 2008.  The representative also asserts, "The claim for entitlement to service connection for an acquired psychiatric disability is a claim for a proper effective date of individual unemployability with consideration of both his physical and mental disabilities from the date entitlement arose."  The Board interprets this statement as a contention that a claim for an earlier effective date for the grant of a TDIU is part and parcel to the service connection claims on appeal.  However, the Board finds no basis in the law for such a conclusion.  Furthermore, the Veteran has not submitted a timely substantive appeal as to the issue of entitlement to an earlier effective date for the grant of a TDIU.  See 38 C.F.R. §§ 20.202, 20.302.  As such, the Board finds that the Veteran has not perfected an appeal of the issue to the Board, and that the Board may not consider the issue on the merits at this time.  See 38 C.F.R. § 20.200.

Nevertheless, the Board finds that the correspondence received in September 2016 constitutes a timely notice of disagreement as to the effective date assigned in the November 2015 rating decision for the grant of a TDIU.  See 38 C.F.R. §§ 20.201, 20.302.  The Veteran has not been issued a corresponding statement of the case for the matter.  As a timely notice of disagreement as to the matter has been received but a statement of the case has not yet been issued, the Board is required to remand the matter for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative with a statement of the case with respect to the issue of entitlement to an effective date prior to June 27, 2008, for the grant of a TDIU.  The Veteran should be informed that he must file a timely substantive appeal to perfect to the Board an appeal of the effective date assigned in the November 2015 rating decision for the grant of a TDIU.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b).  If a timely substantive appeal is filed, all appropriate action must be completed.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


